John Lamb made partial advancements of slaves to several of his children, and then died intestate, leaving other slaves and other personal estate. Upon a petition for an account and distribution against his administrator by his widow and all his children, those who had been advanced submitting to bring their advancements into hotchpot, it was decreed that the salves should be valued and equally divided, taking into the division the several advancements; and a commissioner was appointed to make the valuation and division. He did so, and made a report, to which the advanced children took several exceptions, which, however, only raised this question, whether the advancements are to be valued as of the time they were made or as of the time of the division.
Those parties who except would take a very different view of their equity if the advancements to them had consisted of female slaves, and they had been at the expense of bringing up numerous families of children from them. There is, however, no doubt of the law upon the question. It has been long settled, King v. Worsley,3 N.C. 366; Stallings v. Stallings, 16 N.C. 298; and the       (5) correctness of the rule seems to us to be evident. His Honor was, therefore, right in overruling the exceptions and decreeing according to the report; and his decision is
PER CURIAM.                                                Affirmed.